Exhibit 99.1 NEWS RELEASE 1500 West University Parkway, Sarasota, FL 34243•(941) 362-1200 FOR IMMEDIATE RELEASE Sun Hydraulics Announces Availability of Proxy Materials for 2017 Annual Shareholders’ Meeting Sarasota, FL, April 24, 2017 — Sun Hydraulics Corporation (NASDAQ:SNHY) (“Sun” or the “Company”), a global industrial technology leader that develops and manufactures solutions for both the hydraulics and electronics markets announced today that the proxy materials for its 2017 Annual Meeting of Shareholders are now available electronically under the Securities and Exchange Commission’s Notice and Access rule.
